Opinion by
Walkee, J.
At the hearing plaintiff moved to incorporate the record in Abstract 43644. The court found, from a reading of the record, that a lack of creosoting of the piles there involved was an important factor and that therefore the two cases were not sufficiently similar. The motion was denied. It appears from the record that the merchandise here in issue was used as piling to form the supporting foundation for wharves, shipways, and other structures. It was conceded that 75 percent was used as foundation piling for wharves. Plaintiff’s only witness testified that the principal use is “as a foundation for some structure.” The court found plaintiff had failed to establish that the chief use was not for building wharves. On the record presented the protests were overruled. United States v. MacNaughton (5 Ct. Cust. Appls. 114, T. D. 34166) and Kimpland v. United States (G. A. 4685, T. D. 22122) cited.